Title: To James Madison from Aaron Vail, 12 May 1804 (Abstract)
From: Vail, Aaron
To: Madison, James


12 May 1804, Lorient. “None of our vessels having entered this port during the last half year, I did not make you any returns on the last day of December last, nor have I had anything to communicate worthy your notice.
“I have lately hear[d] frequent complaints from our countrymen at Nantes of the inconveniences they suffer by the absence of the commercial agent of the United States appointed for that port. His deputy being a foreigner, and having become a bankrupt, is unable to attend to the office with that credit it deserves, and having concluded to establish a commercial house in that place in addition to mine here, I take the liberty in the case of Mr Pattersons declining to fill that office, to recommend to the President and Senate Mr James Vail, my nephew and beg the favour of you to place his name among the candidates for that place, with your recommendation, being willing to pledge myself for his filling the office with abilities zeal, and respectability, furthermore recommending him to your protection and civilities.”
Adds in a postscript: “Enclosed I forward you my bond [not found], filled up as directed.”
